J-S35017-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: V.L.D.H., A MINOR           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: A.R., MOTHER                         No. 2897 EDA 2014


            Appeal from the Order entered September 3, 2014,
      in the Court of Common Pleas of Philadelphia County, Domestic
               Relations, at No(s): CP-51-AP-0000397-2014,
                          CP-51-DP-0000811-2013

BEFORE: MUNDY, OLSON, and PLATT*, JJ.

MEMORANDUM BY OLSON, J.:                              FILED JUNE 24, 2015

      A.R. (“Mother”) appeals from the order dated and entered on

September 3, 2014, granting a petition filed by the Philadelphia County

Department of Human Services (“DHS” or the “Agency”) to involuntarily

terminate Mother’s parental rights to V.L.D.H. (“Child”), a female, who was

born in January of 2012.1 We affirm.




* Retired Senior Judge specially assigned to the Superior Court.
1
  DHS filed the petition pursuant to Section 2511(a)(1), (2), (5), (8), and (b)
of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and
sought to change Child’s permanency goal from reunification to adoption,
pursuant to Section 6351(f) of the Juvenile Act, 23 Pa.C.S.A. § 6351(f). On
September 3, 2014, the trial court continued the hearing on the goal change
petition to November 20, 2014. On November 21, 2014, the trial court
entered a decree involuntarily terminating the parental rights of Child’s
father, V.P.H., granting his petitions to confirm consent to adoption and his
petition for voluntary relinquishment filed on October 23, 2014, and
changing Child’s permanency goal to adoption, pursuant to Section 6351(f)
of the Juvenile Act, 42 Pa.C.S.A. § 6351(f). Father has not filed a notice of
appeal from the decree terminating his parental rights, nor is he a party to
the instant appeal.
J-S35017-15


      The record reflects that DHS filed a petition to involuntarily terminate

Mother’s parental rights to Child on August 13, 2014.       On September 3,

2014, the trial court held the termination hearing.     At the hearing, DHS

presented the testimony of Erica G. Williams, Psy.D., the Director of Forensic

Programming at Assessment and Treatment Alternatives, Inc., (“ATA”), who

performed a parenting capacity evaluation of Mother. N.T., 9/3/2014, at 18,

28-29. DHS then presented the testimony of Joanna Pecora, who previously

was employed by Volunteers of America as a caseworker, and who

supervised the visitation between Child and Mother between November of

2013 and June of 2014, when her agency closed. Id. at 45-47. Next, DHS

presented the testimony of Tiffany Byrd, the foster care worker assigned to

Child’s case through Lutheran Children Parenting Services. Id. at 18, 67-68.

DHS also presented the testimony of Barbara Forest, DHS social services

manager currently assigned to Child’s case.      Id. at 17, 78-80.      Finally,

Mother testified on her own behalf.

      Based on the testimonial and documentary evidence, the trial court set

forth the factual background and procedural history of this case as follows:

        On January 28, 2013, DHS received an Emergency General
        Protective Services report (“EGPS”), alleging that Child fell
        three times while in Mother’s care. On March 12, 2013, the
        Department of Human Services (“DHS”) visited Mother and
        Child at Peoples’ Emergency Center (“PEC”).          Mother
        explained to DHS that it was difficult for her to manage []
        Child in the stroller. On April 3, 2013, during another DHS
        visit, Mother stated that she had obtained employment at
        PEC, that she had planned to return to mental health
        treatment, and that [] Child will attend daycare. DHS then

                                      -2-
J-S35017-15


       learned that PEC intended to discharge Mother due to her
       non-compliance and continuous altercations with other
       residents, and[, in] fact, Mother was discharged on April 9,
       2013. On April 10, 2013, Mother was residing at the
       Episcopal Community Services (“ECS”) St. Barnabas
       Mission. On April 18, 2013, DHS learned that Mother was
       non-compliant with ECS policies and had frequent
       altercations with ECS staff.      On April 19, 2013, DHS
       received an [EGPS] report [], alleging that Child had a
       severe ear infection and Mother was not administering
       medicine, as directed.      DHS learned that St. Barnabas
       planned to discharge Mother as of April 13, 2013.

       On April 19, 2013, DHS obtained an Order of Protective
       Custody (“OPC”) and Child was placed under paternal aunt’s
       care. Mother was no longer residing at [ECS] St. Barnabas
       Mission[.] At the shelter care hearing on April 22, 2013,
       Child was temporarily committed to DHS. On April 29,
       2013, Child was adjudicated dependent and fully committed
       to DHS. The court ordered Mother to have supervised visits
       at the agency and she was referred to the Behavioral Health
       System (“BHS”) for a psychological evaluation. On May
       23[, 2014,] a Family Service Plan (“FSP”) was completed for
       Mother. The FSP objectives were: to meet Child’s daily
       basic needs including food and clothing; to provide Child
       with safe living conditions and supervision; to stabilize her
       mental health; maintain the relationship with her Child
       through regular visitation; and participate in placement
       activities.  On July 30, 2013, in a permanency review
       hearing, the court found that Mother was minimally
       compliant with her FSP objectives. Mother was referred to
       the Achieving Reunification Center (“ARC”) twice but she
       was discharged due to her non-compliance. Mother was
       ordered to attend the North East Treatment Center (“NET”)
       for mental health on a consistent basis, but eventually
       shortly thereafter stopping attending. On August 28, 2013,
       Mother attended a second FSP meeting. Mother re-engaged
       mental health treatment at NET on October 14, 2013. On
       October 29, 2013, in a permanency review hearing, the
       court found that Mother was moderately compliant with the
       FSP. Mother was ordered to continue attending NET, to
       keep searching for appropriate housing, and to attend co-
       parenting counseling.


                                   -3-
J-S35017-15


        On January 27, 2014, in a permanency review hearing, the
        court found that Mother was compliant with her FSP
        objectives. Mother was ordered to have supervised visits
        with [] Child and take a parenting capacity evaluation. The
        court took notice that Mother was living in Horizon House
        Shelter. On January 31, 2014, Mother and [F]ather had an
        altercation at ARC. On February 10, 2014, Mother obtained
        a Protection from Abuse (“PFA”) against [F]ather. Mother
        attempted to include [] Child [in] the [PFA] order[,] but it
        was denied. On February 18, 2014, DHS received notice
        from ARC that Mother was discharged for declining services.
        On April 23, 2014, a PFA order was issued against [F]ather
        as to Child. On April 25, 2014, Mother’s parenting capacity
        evaluation recommended that Mother was to receive
        treatment for trauma-informed therapy; to participate [in] a
        psychiatric evaluation; to participate in a program to
        support employment; and to explore housing options
        independent from DHS. The evaluation concluded that if
        Mother were able to demonstrate observable progress, for a
        period of six months, unsupervised visitation would be
        recommended.

        On April 28, 2014, in [a] permanency review hearing, the
        court found Mother to be minimally compliant with her FSP
        objectives. Mother only attended seven of the thirteen
        supervised visits. The court ordered visitation to remain
        supervised and [in] the community, only if Mother
        provide[d] four[-]day advance notice to the agency. The
        FSP objectives remained the same. DHS filed a petition for
        involuntary termination of Mother’s parental rights on May
        28, 2014. On July 17, 2014, a FSP meeting was held[,] and
        [] Child[’s] permanency goal was changed to adoption.
        Mother’s parental rights were terminated on September 3,
        2014. Mother was present at the termination hearing. On
        the same day, the court found that DHS made reasonable
        efforts towards reunification[,] and Mother was minimally
        compliant with FSP objectives.

Trial Court Opinion, 12/23/2014, at 1-3.




                                    -4-
J-S35017-15


     On October 1, 2014, Mother timely filed a notice of appeal along with a

concise statement of matters complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

     In her brief on appeal, Mother raises eight issues, as follows:

    A. Whether the court erred in failing to find that for the six
       months immediately preceding the filing of the petition,
       when [] Child was bonded with [Mother] and [M]other
       completed a parenting class, stabilized her mental health
       issues, obtained trauma informed and based therapy, was
       visiting [] [C]hild, obtained employment training, was
       seeking housing for herself and [] Child, was seeking
       employment, completed the majority of her family services
       plan objectives, and did not intend to relinquish her claim to
       [] Child or refused and/or failed to perform parental
       duties[?]

    B. Whether the court erred in failing to find that for the six
       months immediately preceding the filing of the petition[,] []
       [M]other had consistent contact and visits with [] [C]hild, []
       [C]hild was bonded with her and [] [M]other completed a
       parenting class, stabilized her mental health issues,
       obtained trauma informed and based therapy, was visiting
       [] Child, obtained employment training, was seeking
       housing for herself and [] Child, was seeking employment,
       completed the majority of her family services plan
       objectives[?]

    C. Whether the court erred in finding that there were repeated
       and continuing findings of incapacity, abuse, neglect and/or
       dependency of [] [C]hild by [] [M]other, when [] Child was
       bonded with her and [] [M]other completed a parenting
       class, stabilized her mental health issues, obtained trauma
       informed and based therapy, was visiting [] [C]hild,
       obtained employment training, was seeking housing for
       herself and [] [C]hild, was seeking employment, and
       completed the majority of her family services plan
       objectives[?]

    D. Whether the court erred in finding that the conditions that
       led to the removal or placement of [] [C]hild continue to

                                    -5-
J-S35017-15


       exist, as to [M]other, when [] [C]hild was bonded with her
       and [] Mother completed a parenting class, stabilized her
       mental health issues, obtained trauma informed and based
       therapy, was visiting with [] [C]hild, obtained employment
       training, was seeking housing for herself and [] [C]hild, was
       seeking employment, and completed the majority of her
       family services plan objectives[?]

    E. Whether the court erred in finding that the conditions that
       led to the removal or placement of [Child] continue to exist
       and the termination of parental rights would best serve the
       needs and welfare of [] [C]hild, when [] [M]other can
       remedy the conditions within a reasonable period of time,
       and when [] [C]hild was bonded with her[,] and [] [M]other
       completed a parenting class, stabilized her mental health
       issues, obtained trauma informed and based therapy, was
       visiting [] [C]hild, obtained employment training, was
       seeking housing for herself and [] [C]hild, was seeking
       employment, completed the majority of her family services
       plan objectives[?]

    F. Whether the court erred in finding that DHS made, or did
       not have to make, reasonable efforts towards reunification,
       by either failing and/or refusing to help find a viable options
       or to consider options other than terminating [M]other’s
       parental rights, when [] Child was bonded with her[,] and
       [][M]other completed a parenting class, stabilized her
       mental health issues, obtained trauma informed and based
       therapy, was visiting [] [C]hild, obtained employment
       training, was seeking housing for herself and [] [C]hild, was
       seeking employment, completed the majority of her family
       services plan objectives[?]

    G. Whether the court erred in terminating the rights of []
       [M]other, when the sole reason she was unable to provide
       housing, provide income, clothing and medical care for the
       care and maintenance of [] [C]hild, was her lack of income,
       which was changing, since she completed the job training
       and was actively seeking employment[?]

    H. Whether the court erred     in terminating the rights of []
       [M]other where it was        not supported by clear and
       convincing evidence and     not in the best interest of []
       [C]hild, and there was a    bond between [] [M]other and

                                    -6-
J-S35017-15


        [C]hild and the termination of parental rights would have a
        negative effect on the developmental, physical and
        emotional needs of [] [C]hild, pursuant to 23
        Pa[.]C[.]S[.]A[.] Section 2511(b)[?]

Mother’s Brief, at 3-5 (unpaginated). 2

      Mother argues that the trial court erred in terminating her parental

rights under Section 2511(a)(1), (2), (5), (8), and (b). She asserts that she

obtained training for employment, was seeking housing for herself and Child,

obtained mental health and trauma-based therapy, and was continuing to

live in a shelter, where she complied with their rules. Mother also alleges

that she applied to housing programs and completed the majority of her FSP

objectives. Mother asserts that she did not intend to relinquish her claim to

Child, nor did she refuse and/or fail to perform parental duties. She claims

that the sole reason she was unable to obtain housing and provide medical

care for Child was economic, due to her lack of income. Mother claims that

her lack of income situation was changing, because she had registered with

employment agencies. See Mother’s Brief, at 9. Mother contends that the

trial court erred by determining that termination would best serve Child’s

needs and welfare. Mother claims that she was consistently visiting Child,

there was a bond between them, and that Child would suffer harm by

2
  In her statement of questions involved in her brief, Mother did not raise the
issue of the change of Child’s permanency goal to adoption under Section
6351 of the Juvenile Act. She, therefore, waived any challenge to the goal
change to adoption.      See Krebs v. United Refining Company of
Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating that any issue
not set forth in or suggested by an appellate brief’s statement of questions
involved and concise statement is deemed waived).
                                     -7-
J-S35017-15


severing that bond. Mother requests that this Court reverse the trial court’s

order. Id. at 18.

     We review an appeal from the termination of parental rights in

accordance with the following standard:

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights.            As in
        dependency cases, our standard of review requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190 (Pa.
        2010). If the factual findings are supported, appellate
        courts review to determine if the trial court made an error
        of law or abused its discretion. Id.; R.I.S., 36 A.3d 567,
        572 (Pa. 2011) (plurality opinion). As has been often
        stated, an abuse of discretion does not result merely
        because the reviewing court might have reached a different
        conclusion. Id.; see also Samuel Bassett v. Kia Motors
        America, Inc., 34 A.3d 1, 51 (Pa. 2011); Christianson v.
        Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a decision
        may be reversed for an abuse of discretion only upon
        demonstration of manifest unreasonableness, partiality,
        prejudice, bias, or ill-will. Id.

        As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate
        courts are not equipped to make the fact-specific
        determinations on a cold record, where the trial judges are
        observing the parties during the relevant hearing and often
        presiding over numerous other hearings regarding the child
        and parents. R.J.T., 9 A.3d at 1190. Therefore, even
        where the facts could support an opposite result, as is often
        the case in dependency and termination cases, an appellate
        court must resist the urge to second guess the trial court
        and impose its own credibility determinations and
        judgment; instead we must defer to the trial judges so long
        as the factual findings are supported by the record and the
        court’s legal conclusions are not the result of an error of law


                                     -8-
J-S35017-15


           or an abuse of discretion. In re Adoption of Atencio, 650
           A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). “The

standard of clear and convincing evidence is defined as testimony that is so

‘clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.’” Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

This Court may affirm the trial court’s decision regarding the termination of

parental rights with regard to any one subsection of Section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).           After we

determine that the requirements of Section 2511(a) are satisfied, we

proceed to review whether the requirements of Section 2511(b) are

satisfied. See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).       This Court has stated that the focus in terminating

parental rights under Section 2511(a) is on the parent, but it is on the child

pursuant to Section 2511(b). Id. at 1008.

      Section 2511(a)(1),(2), (5), (8), and (b), provide, in relevant part, as

follows:

      § 2511. Grounds for involuntary termination



                                     -9-
J-S35017-15


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

       (1) The parent by conduct continuing for a period of at
       least six months immediately preceding the filing of the
       petition either has evidenced a settled purpose of
       relinquishing parental claim to a child or has refused or
       failed to perform parental duties.

                                    ***
        (2) The repeated and continued incapacity, abuse,
        neglect or refusal of the parent has caused the child to be
        without essential parental care, control or subsistence
        necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or
        refusal cannot or will not be remedied by the parent.

                                   ***
        (5) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency for a period of at least six months, the
        conditions which led to the removal or placement of the
        child continue to exist, the parent cannot or will not
        remedy those conditions within a reasonable period of
        time, the services or assistance reasonably available to
        the parent are not likely to remedy the conditions which
        led to the removal or placement of the child within a
        reasonable period of time and termination of the parental
        rights would best serve the needs and welfare of the
        child.
                                   ***
        (8) The child has been removed from the care of the
        parent by the court or under a voluntary agreement with
        an agency, 12 months or more have elapsed from the
        date of removal or placement, the conditions which led to
        the removal or placement of the child continue to exist
        and termination of parental rights would best serve the
        needs and welfare of the child.

                                  ***
     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the

                                  - 10 -
J-S35017-15


     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     In reviewing the evidence in support of termination under Section

2511(b), our Supreme Court recently stated as follows:

        [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child.” 23 Pa.C.S. § 2511(b). The emotional needs and
        welfare of the child have been properly interpreted to
        include “[i]ntangibles such as love, comfort, security, and
        stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).
        In In re E.M., [620 A.2d 481, 485 (Pa. 1993)], this Court
        held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds
        between the parent and child.      The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53
        A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     This Court has stated that, in conducting a bonding analysis, the court

is not required to use expert testimony, but may rely on the testimony of

social workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010).   This Court has observed that no bond worth preserving is

formed between a child and a natural parent where the child has been in

foster care for most of the child’s life, and the resulting bond with the


                                    - 11 -
J-S35017-15


natural parent is attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super.

2008).

     We reviewed the certified record, the parties’ briefs, the relevant law,

and the trial court’s opinion entered on December 23, 2014. We find that the

trial court aptly discussed the evidence against the requirements of Section

2511(a)(1), (2), (5), (8), and (b). We will not impose our own credibility

determinations and re-weigh the evidence.       We must defer to the trial

judge’s determination, as the factual findings are supported by the record,

and the court’s legal conclusions are not the result of an error of law or an

abuse of discretion. In re Adoption of S.P., 47 A.3d at 826-27. The trial

court determined that Mother “has been inconsistent and her compliance

with the FSP objectives has never been higher than moderate” and, at times

was “minimally compliant[.]”   Trial Court Opinion, 12/23/2014, at 6.    The

trial court stated that “Mother is unable to obtain housing on her own[,]”

noting that two different shelters discharged her for failing to comply with

rules and she declined housing services from the ARC program. Id. The trial

court also concluded Mother failed to accomplish her FSP objectives to obtain

employment or to complete recommended mental health treatment. Id. at

6-7. Moreover, the trial court recognized that “Mother only attended seven

of the [13 supervised] visits granted” with Child and “never reached the

point to be granted unsupervised visits.”    Id. at 7.   In examining those

visits, the trial court determined that Mother did not exhibit appropriate


                                   - 12 -
J-S35017-15


parenting skills, despite completing parenting classes, and, thus, the trial

court “had grave concerns about Mother’s ability to provide parental

supervision on her own.” Id. at 8. The trial court acknowledged, “Child has

been in care since April 19, 2013, for a period of [18] months, as to the date

in which the termination petition was filed.” Id. at 11. Based upon all of the

foregoing, we conclude the competent evidence in the record supports the

trial court’s findings with regard to Section 2511(a).

      Moreover, the competent evidence in the record supports the trial

court’s determination that, under Section 2511(b), termination of Mother’s

parental rights would best serve Child’s needs and welfare. The evidence as

presented supports the trial court’s finding that there is no parent/child bond

between Mother and Child, Child does not identify Mother as a parent, and

that termination of Mother’s parental rights would not harm Child. See N.T.,

9/3/2014, at 161. The trial court found that there is a strong bond between

Child and her foster parent, the foster parent is providing appropriate care,

and that “Child will suffer serious harm if she is removed from [the] foster

parent’s home.” Trial Court Opinion, 12/23/2014, at 13. We will not disturb

the trial court’s decision regarding Section 2511(b).     In re Adoption of

S.P., 47 A.3d at 826-827.3


3
  We note that, with regard to Mother’s argument that DHS failed to make
reasonable efforts to provide services to reunify her with Child prior to the
termination of her parental rights, as previously stated, Mother waived this
issue. Regardless, our Supreme Court recently held that neither subsection
(a) nor (b) of Section 2511 requires the trial to consider reasonable efforts
                                     - 13 -
J-S35017-15


      Accordingly, we affirm the trial court’s decree terminating Mother’s

parental rights to Child pursuant to Section 2511(a)(1), (2), (5), (8), and (b)

of the Adoption Act on the basis of the trial court opinion filed on December

23, 2014. We conclude that there has been no error or abuse of discretion

in this case and that the December 23, 2014 opinion meticulously,

thoroughly,   and   accurately   disposes      of   Mother’s   issues   on   appeal.

Therefore, we affirm on the basis of the trial court’s opinion and adopt it as

our own. Because we have adopted the trial court’s opinion, we direct the

parties to include the trial court’s opinion in all future filings relating to our

examination of the merits of this appeal, as expressed herein.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/24/2015




in relation to a decision to terminate parental rights. In the Interest of:
D.C.D., 105 A.3d 662, 675 (Pa. 2014). The trial court, in the instant
matter, considered the reasonable efforts on the part of DHS to reunify Child
with Mother, and concluded that DHS did make reasonable efforts. Our
review of the record shows that there is ample evidence to support the trial
court’s determination that DHS made reasonable efforts, and, despite being
offered reasonable services and completing parenting classes, Mother failed
to satisfy her FSP goals.
                                      - 14 -